ACCEPTED
                                                                                                03-12-00474-CR
                                                                                                        5035791
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                           4/27/2015 9:11:04 AM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK

                          CAUSE NO. 03-12-00474-CR
                                                                          FILED IN
CHRISTINA LYONS                           §               IN THE TIDRD   COURT
                                                                 3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                          §
                                                                    4/27/2015 9:11:04 AM
v.                                        §                           OF APPEALS
                                                                      JEFFREY D. KYLE
                                          §                                 Clerk
THE STATE OF TEXAS                        §                       AUSTIN, TEXAS

         MOTION TO SUBSTITUTE COUNSEL FOR APPELLANT

TO THE HONORABLE illDGES OF THE COURT OF APPEALS:

      COMES NOW CHRISTINA LYONS, the Appellant in the above styled and

numbered cause, and files this Motion requesting that the Court substitute Michael

C. Gross as retained counsel of record for the Appellant in this case and allow Ariel

Payan to withdraw as counsel of record for the Appellant in this cause, and in support

shows as follows:

1.    The case is on appeal from the 22nd District Court, Hays County, Texas.

2.    The style and number of the case in the trial court is State v. Christina Lyons,

      Cause No. CR-11-0101.

3.    The Appellant was charged with the offense of capital murder.

4.    Punishment was assessed at imprisonment for life.

5.    This Court has set the due date for a motion for rehearing for May 18, 2015.

6.    The Appellant's name and address is Christina Lyons, TDC # 1793100, Crain

      Unit, 1401 State School Road, Gatesville, Texas 76599-2999.

                                          1
7.    A copy of this motion has been mailed today to the above address to the

      Appellant by certified and by first-class mail.

8.    The Appellant has requested that Michael C. Gross, 106 S. St. Mary's# 260,

      San Antonio, Texas 78205, (210) 354-1919, (210) 354-1920 Fax, Bar No.

      08534480, substitute as counsel of record for Ariel Payan.

      WHEREFORE, PREMISES CONSIDERED, counsel for the Appellant prays

that the Court allow Ariel Payan to withdraw as counsel of record and allow Michael

C. Gross to substitute as retained counsel of record for the Appellant.

                                       Respectfully submitted,

                                       GROSS & ESPARZA, P.L.L.C.


                                       Is/ Michael C. Gross
                                       Michael C. Gross
                                       State Bar No. 08534480
                                       106 South St. Mary's Street, Suite 260
                                       San Antonio, Texas 78205
                                       (210) 354-1919
                                       (210) 354-1920 Fax

                                       Attorney for the Appellant,
                                       CHRISTINA LYONS




                                          2
                                       State Bar No. 0794430
                                       1012 Rio Grande
                                       Austin, Texas 78701
                                       (512) 478-3900
                                       (512) 472-4102 Fax

                                       Attorney for the Appellant
                                       CHRISTINA LYONS

                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was ernailed to
Angie D. Roberts-Huckaby, Assistant District Attorney, angie.roberts@co .hays. tx. us
on the 23rd day of April 2015.

                                       /s/ Michael C. Gross




                                          3